Bloodworth, J.
1. Where a person left a certain number of stalks of sugar-cane in a bed, and another person, without consent of the owner, took up the cane and planted it, and subsequently the parties agreed that the cane should be cultivated by the one planting it, and that the original owner could “come and get her one-half of it in the fall,” trover would not lie against the person who planted it, for “about twenty-five hundred stalks of sugar-cane raised on a certain patch grown by” him, where there had been no segregation of these twenty-five hundred stalks from the whole amount raised, so as to render the same subject to identification. Camp v. Casey, 110 Ga. 262 (34 S. E. 277).
2. “If a nonsuit must necessarily have been awarded, although' the reason assigned for its grant may have been wrong, yet the grant itself will be upheld.” Tompkins v. Phipps, 68 Ga. 155.

Judgment affirmed.


Broyles, P. J., and JenMns, J., concur.

■ Trover; from city court of Dublin.—Judge Hicks. June 15, 1916.
W. A. Dampler, for plaintiff.